DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claims 1 and 8, the claims are allowable primarily for inclusion of previously indicated allowable subject matter of claim 2 into each of the independent claims.  See the Office action mailed 17 December 2020, section titled “Allowable Subject Matter” for a statement of reason for allowance for the previous claim 2.
	Per claims 3-4, 6-7, 9-10, 12-13 and 16-17, the claims are respectively dependent on claims 1 or 8. As such the said claims are allowable for at least the same reason as claims 1 and 8.
	Per claim 14, Aston et al. [US 20170017413 A1] (hereinafter “Aston”) teaches a method for controlling a memory system, the method comprising:
storing first write data in a volatile memory in response to a first write command;
storing second write data in the volatile memory in response to a second write command;
performing a first non-volatilization process in response to a first flush command;
performing a second non-volatilization process in response to a second flush command (see paragraphs [0284], [0337], [0340]-[0345] and [0353]; the claimed first and second write commands may be any two write requests during the operation of Aston’s system, and the first and second flush commands and non-volatilization 
Claims 15 and 18 are dependent on claim 14 and as such are allowable for at least the same reason as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/SHAWN X GU/
Primary Examiner
Art Unit 2138

23 March 2021